DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to applicant’s filing on 09/10/2021. Claims 1-11 and 13-20 are currently pending with Claim 12 canceled.

Claim Objections
Claim 13 is objected to because the parent claim, claim 12, has been cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the clamping member" in lines 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski (US Pub 20140284372), referenced in this action as Kost372, and further in view of Kostrzewski (US Pub 20120234894), referenced in this action as Kost894.

Regarding Claim 1, Kost372 discloses a surgical stapler (100-Fig. 1) comprising:
an actuation device (110-Fig. 1); 
a stapler reload (200-Fig. 1) releasably secured to the actuation device (paragraph [0041]), the stapler reload including a body portion (Fig. 3, unit 200 as a body portion comprising a large diameter portion, references by 212 and a small diameter portion, referenced by 210), a tool assembly (220-Fig. 1), and a drive (Fig. 18, assembly of member 500 and bars 140 and 150) movable within tool assembly (paragraph [0050]), the body portion including a large diameter portion (212-Fig. 1) defining a first diameter and a small diameter portion (210-Fig. 1) defining a second diameter extending distally from the large diameter portion (Fig. 1, 210 extends from 212), the tool assembly being supported on a distal portion of the small diameter portion (Fig. 1, 200 at end of 210), wherein the small diameter portion is dimensioned to pass through an 8mm trocar (paragraph [0047], unit 200 has a small diameter of 7-8mm; the examiner has interpreted of small diameter of unit 200 capable of passing through a 8mm trocar).
However, Kost372 fails to expressly disclose a shipping lock releasably secured to the distal portion of the small diameter portion of the body portion and engagable with the drive assembly for preventing longitudinal movement of the drive assembly, wherein the shipping lock is releasable from the distal portion of the small diameter portion of the body portion prior to the stapler reload being secured to the actuation device.
Kost894 teaches a shipping lock (10-Fig. 1) releasably secured to the distal portion of the small diameter portion of the body portion (Fig. 1, 10 is secured to 12) and engagable with the drive assembly (assemble of a knife (17-Fig. 17) and a blade (142-Fig. 22)) for preventing longitudinal movement of the drive assembly (paragraph [0064] and Fig. 22, 62 blocks movement of 142), wherein the shipping lock is releasable from the distal portion of the small diameter portion of the body portion prior to the stapler reload being secured to the actuation device (Figs.15-16 and paragraph [0060], “during the initial or factory installation of shipping wedge 10 to loading unit 14, locking mechanism 40 is artificially manipulated into an unlocked condition by advancing actuator 46 distally in the direction of arrow B”, is interpreted as the shipping lock being releasable from the reload unit prior to installation of the reload unit on to a surgical tool, because the one of ordinary skill in the art would have recognized that artificial manipulation of actuator 46 of fig. 15 could be done by hand without the reload unit installed onto the surgical stapler).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the loading unit, as taught by Kost372, to have incorporated the shipping wedge releasable secure to the distal end of a loading unit, as taught by Kost894, in order to prevent inadvertent and premature movement or advancement of the knife in the end effector by securing the knife with a shipping wedge.

Regarding Claim 2, Kost372 and as modified by Kost894 in the parent claim, Kost894 further teaches wherein the shipping lock is configured to prevent articulation of the tool assembly relative to the body portion (Fig. 1, wedge 10 is mounted on both the shaft and end effector and is capable of prevent articulation of the end effector relative to the shaft).

Regarding Claim 3, Kost372 and as modified by Kost894 in the parent claim, Kost894 further teaches wherein the shipping lock includes a locking portion that engages the tool assembly to prevent articulation of the tool assembly relative to the (Figs. 12 and 13, hook 62 inserted into hole 64 of the end effector would further prevent articulation of the end effector relative to the shaft).

Regarding Claim 4, Kost372 teaches wherein the tool assembly includes an anvil assembly (300-Fig. 4) and a cartridge assembly (400-Fig. 4) supporting a plurality of staples and the drive assembly is movable through the tool assembly to eject the plurality of staples from the cartridge assembly (paragraph [0043], bar 150 ejects fasteners 600 from cartridge assembly 400).

Regarding Claim 5, Kost372 and as modified by Kost894 in the parent claim, Kost894 further teaches wherein the drive assembly includes a clamping member (142-Fig. 22) and the shipping lock includes a projection (62-Fig. 22), the projection engaging the clamping member when the shipping lock is secured to the body portion to obstruct advancement of the drive assembly (paragraph [0064]).

Regarding Claim 6, Kost372 and as modified by Kost894 in the parent claim, Kost894 further teaches wherein the clamping member includes an upper flange (146-Fig. 22), the projection of the shipping lock engaging the upper flange to prevent advancement of the drive assembly (paragraph [0064]).

Regarding Claim 7, Kost372 and as modified by Kost894 in the parent claim, Kost894 further wherein the shipping lock includes curved arms (92, 94, 96 and 98-Fig. 5) configured to frictionally engage the body portion of the stapler reload (paragraph [0057], snap-fit fashion is interpreted as a frictional engagement between the arms and body portion).

Regarding Claim 8, Kost372 discloses a surgical stapler (100-Fig. 1) comprising: 
an elongate body (200-Fig. 3); 
a tool assembly (220-Fig.4) pivotally secured  to the elongate body (Fig. 5, 220 is secured to 210 and paragraph [0053], articulation of 220 relative to 210); 
a drive member (520-Fig. 11) movable within the tool assembly between retracted and advanced positions (paragraph [0043], sled 520 is actuated along length of assembly 400, wherein proximal positon of sled 520 is retracted position and distal position of sled 520 is advanced position).
However, Kost372 fails to expressly disclose a shipping lock releasably secured to the elongate body, the shipping lock including a projection, wherein when the shipping lock is secured to the elongate body and is releasable from the elongated body prior to the elongated body being secured to an actuation device, the projection obstructing movement of the drive assembly to its advanced position. 
Kost894 teaches a shipping lock (10-Fig. 1) releasably secured to the elongate body (Fig. 1, 10 is secured to 12), the shipping lock including a projection (62-Fig. 22), wherein when the shipping lock is secured to the elongate body and is releasable from the elongated body prior to the elongated body being secured to an actuation device (Figs.15-16 and paragraph [0060], “during the initial or factory installation of shipping wedge 10 to loading unit 14, locking mechanism 40 is artificially manipulated into an unlocked condition by advancing actuator 46 distally in the direction of arrow B”, is interpreted as the shipping lock being releasable from the reload unit prior to installation of the reload unit on to a surgical tool, because the one of ordinary skill in the art would have recognized that artificial manipulation of actuator 46 of fig. 15 could be done by hand without the reload unit installed onto the surgical stapler), the projection obstructs movement of the drive member (142-Fig. 22) to its advanced position (paragraph [0064], hook 62 locks blade 142 in place).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the loading unit, as taught by Kost372, to have incorporated the shipping wedge releasable secure to the distal end of a loading unit, as taught by Kost894, in order to prevent inadvertent and premature movement or advancement of the knife in the end effector by securing the knife with a shipping wedge.

Regarding Claim 9, Kost372 and as modified by Kost894 in the parent claim, Kost894 further teaches wherein the shipping lock is configured to prevent the tool assembly from pivoting relative to the body portion (Fig. 1, wedge 10 is mounted on both the shaft and end effector and is capable of prevent articulation of the end effector relative to the shaft). .

Regarding Claim 10, Kost372 and as modified by Kost894 in the parent claim, Kost894 further teaches wherein the shipping lock includes a locking portion that engages the tool assembly to prevent pivoting of the tool assembly relative to the body (Figs. 12 and 13, hook 62 inserted into hole 64 of the end effector would further prevent articulation of the end effector relative to the shaft).
 
Regarding Claim 11, Kost372 teaches wherein the tool assembly includes an anvil assembly (300-Fig. 4) and a cartridge assembly (400-Fig. 4) supporting a plurality of staples and the drive assembly is movable through the tool assembly to eject the plurality of staples from the cartridge assembly (paragraph [0043], bar 150 ejects fasteners 600 from cartridge assembly 400).

Regarding Claim 12, wherein the drive assembly includes a clamping member (142-Fig. 22), wherein the projection (62-Fig. 22) is positioned to obstruct movement of the clamping member towards the advanced position when the shipping lock is secured to the body portion (paragraph [0064]).

Regarding Claim 13, Kost372 and as modified by Kost894 in the parent claim, Kost894 further teaches wherein the clamping member (142-Fig. 22) includes an upper flange (146-Fig. 22), the projection of the shipping lock being positioned to engage the upper flange to obstruct movement of the drive member to the advanced position (paragraph [0064]).

Regarding Claim 14, Kost372 and as modified by Kost894 in the parent claim, Kost894 further teaches wherein the shipping lock includes curved arms (92, 94, 96 and 98-Fig. 5) configured to frictionally engage the elongate body (paragraph [0057], snap-fit fashion is interpreted as a frictional engagement between the arms and body portion).

Regarding Claim 15, Kost372 discloses a surgical stapler (100-Fig. 1) comprising:
an actuation device (110-Fig. 1); 
a stapler reload (200-Fig. 1) releasably secured to the actuation device (paragraph [0041]), the stapler reload including a body portion (Fig. 3, unit 200 as a body portion comprising a large diameter portion, references by 212 and a small diameter portion, referenced by 210), a tool assembly (220-Fig. 1), and a drive assembly (Fig. 18, assembly of member 500 and bars 140 and 150) movable within tool assembly (paragraph [0050]), the body portion including a large diameter portion (212-Fig. 1) defining a first diameter and a small diameter portion (210-Fig. 1) defining a second diameter extending distally from the large diameter portion (Fig. 1, 210 extends from 212), the tool assembly being supported on a distal portion of the small diameter portion (Fig. 1, 200 at end of 210), wherein the small diameter portion is dimensioned to pass through an 8mm trocar (paragraph [0047], unit 200 has a small diameter of 7-8mm; the examiner has interpreted of small diameter of unit 200 capable of passing through a 8mm trocar).
However, Kost372 fails to expressly disclose a shipping lock releasably secured to the distal portion of the small diameter portion of the body portion and engagable with the drive assembly for preventing longitudinal movement of the drive assembly.
(10-Fig. 1) releasably secured to the distal portion of the small diameter portion of the body portion (Fig. 1, 10 is secured to 12) and engagable with the drive assembly (assemble of a knife (17-Fig. 17) and a blade (142-Fig. 22)) for preventing longitudinal movement of the drive assembly (paragraph [0064] and Fig. 22, 62 blocks movement of 142).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the loading unit, as taught by Kost372, to have incorporated the shipping wedge releasable secure to the distal end of a loading unit, as taught by Kost894, in order to prevent inadvertent and premature movement or advancement of the knife in the end effector by securing the knife with a shipping wedge.

Regarding Claim 16, Kost372 and as modified by Kost894 in the parent claim, Kost894 further teaches wherein the shipping lock is configured to prevent articulation of the tool assembly relative to the body portion (Fig. 1, wedge 10 is mounted on both the shaft and end effector and is capable of prevent articulation of the end effector relative to the shaft).

Regarding Claim 17, Kost372 and as modified by Kost894 in the parent claim, Kost894 further teaches wherein the shipping lock includes a locking portion that engages the tool assembly to prevent articulation of the tool assembly relative to the body portion (Figs. 12 and 13, hook 62 inserted into hole 64 of the end effector would further prevent articulation of the end effector relative to the shaft).

Regarding Claim 18, Kost372 teaches wherein the tool assembly includes an anvil assembly (300-Fig. 4) and a cartridge assembly (400-Fig. 4) supporting a plurality of staples and the drive assembly is movable through the tool assembly to eject the plurality of staples from the cartridge assembly (paragraph [0043], bar 150 ejects fasteners 600 from cartridge assembly 400).

Regarding Claim 19, Kost372 and as modified by Kost894 in the parent claim, Kost894 further teaches wherein the drive assembly includes a clamping member (142-Fig. 22) and the shipping lock includes a projection (62-Fig. 22), the projection engaging the clamping member when the shipping lock is secured to the body portion to obstruct advancement of the drive assembly (paragraph [0064]).

Regarding Claim 20, Kost372 and as modified by Kost894 in the parent claim, Kost894 further wherein the shipping lock includes curved arms (92, 94, 96 and 98-Fig. 5) configured to frictionally engage the body portion of the stapler reload (paragraph [0057], snap-fit fashion is interpreted as a frictional engagement between the arms and body portion).

Response to Arguments
Applicant’s arguments, see drawing objections on page 7, filed 02/10/2021, with respect to drawing objection of claims 1 have been fully considered and are persuasive.  The drawing objection of 1 has been withdrawn. 
02/10/2021 have been fully considered but they are not persuasive.
Regarding 35 U.S.C. 103 rejection on page 8, the examiner has the following remarks to the applicant’s arguments.
“As noted above, during the Interview, and without admitting to the propriety of the rejection, and solely in the interest of furthering prosecution, Applicant's representative proposed amending independent claim 1 to recite that "the shipping lock is releasable from the distal portion of the small diameter portion of the body portion prior to the stapler reload being secured to the actuation device," and proposed amending independent claim 8 in a similar manner. Examiner Howell agreed that the proposed amendment would overcome the present rejection. Accordingly, Applicant amended independent claims 1 and 8, as proposed and agreed, to overcome the present rejection.”

The examiner during the interview stated that the proposed amendment appears to overcome the prior art of record, but requires further search and consideration to determine is the amended claim would overcome the prior art, and after further consideration, the amendment of the shipping lock being releasable from stapler reload does not overcome the prior art of record as claimed in both claims 1 and 8 and as detailed above in the current 103 rejection; the examiner notes that additional structural limitations are required to overcome the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945.  The examiner can normally be reached on M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        05/24/2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731